DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Applicant’s communications filed on 11/27/2020
Claims 1, 3-11, and 12-19 are pending. Claims 1, and 11 are independent.

Priority
Acknowledgment is made of applicant's claim for priority to U.S. Patent Application 13/537,311 filed on 6/29/2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8-9, and 11 of U.S. Patent No. 10,157,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include all the limitations of the patented claims. While the patented claims recite additional details, the instant claims while not directed to the same scope entirely, are patentably indistinct as all of the included limitations are part of the patented claims. A comparison showing this indistinctness in the independent claims 1 is provided below, but applies equally to the other independent claim 11 and all dependent claims as well. The instant claims 1, 3-11, and 12-19 would all encompass the scope of the patented claims 1 or 11, as the instant independent claims recite similar operations in scope with different language and a broader independent claims construction, such that even with the additional dependent features, they therefore are patentably indistinct from the patented claims. A further comparison of dependent claims 9 and 10 to patented claims 9 and 8 is also shown.


U.S. Patent No. 10.157,229
1. A system for providing a search service, the system comprising: 

a processor; 
a computer readable medium storing a set of instructions executable by the processor to provide: a processor-based search service application builder component configured to: 

receive, based on user interaction with a graphical user build interface, user selections for building a search service application for a first object of a plurality of objects, the first object having a plurality of attributes associated with the first object, the user selections including a selection of an end-

build a search model for the search service application , the search model comprising: code to search a backend data store system that supports a storage structure configured to store information relating to the first object for a set of data records related to the first object that satisfy an end-user input value; 




















processor-based deployment engine configured to identify the attribute and the second attribute from the search model that was built and automatically configure a search engine system associated with the backend data store system to 


















expose the first attribute and the second attribute in a search index pertaining to data records stored by the backend data store system. 


one or more processors;  and 
a non-transitory computer readable medium storing a 
plurality of instructions that are executable by the one or more processors to: 



receive a request to build a search service application for a first object selected from a plurality of objects, wherein each of the plurality of objects is associated with a plurality of attributes;  
retrieve and present for 
selection the plurality of attributes associated with the 
second attribute selected from the plurality of attributes associated with the 
first object; 


 build the search service application for the first object of the plurality of objects, the search service application being built based on at least the received selection of the end-user input field corresponding to the first attribute selected from the plurality of attributes associated with the first object 
corresponding to the second attribute selected from the plurality of attributes associated with the first object, wherein the first attribute corresponding to the end-user input field is explicitly selected as a searchable attribute by a 
business expert user and the second attribute corresponding to the search result output field is explicitly selected as a displayable search result 
attribute by the business expert user, and 



wherein the search service application is associated with a backend data store system that supports a storage structure 
backend data store and configuring a search engine associated with the backend 
data store system to structurally modify a structure of at least one search index based on the first attribute corresponding to the received selection of 
an end-user input field and the second attribute corresponding to the received selection of the search result output field, wherein the structurally modifying the structure of the at least one search index includes identifying, from a 


expose the identified first attribute and identified second attribute in the at least 
one search index..


generate the search result by grouping the at least one located data record by the third 


further based on a search result filtering field corresponding to a third 
attribute selected from the plurality of attributes associated with the first 
object, and wherein the plurality of instructions are executable by the one or 
more processors to generate the search result by filtering the at least one 
located data record based on a value for the third attribute corresponding to 
the search result filtering field.



Allowable Subject Matter
Claims 1, 3-11, and 13-19 are noted as still being rejected as double patenting as cited above, but otherwise appear to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL the independent claims 1 and 11 appear to contain allowable subject mater.
The independent claims 1, 11, present in the claims set now filed as mended now further clarify and recite the specific limitations of the invention as directed to providing a search service application through processor-based computer components to build and provide a specific search model for objects associated with attributes, fields, etc. as recited in the claims and further reciting and including indexing operations based on the search model including requiring both a first attribute and a second attribute corresponding to specific fields, that “the second attribute is not selected as a query input for the search service application” and automatically configure the search engine system, including configuring “the backend data store system to expose the first attribute and the second attribute in a search index pertaining to data records stored by the back end data store system.”
 These limitations considered together with all of the other recited limitations within the 
The closest prior art found in the searches are Shurtleff (U.S. Patent No. 7,877,386), Westphal (U.S. Patent Pub. No. 2005/0216304, Steinmaier (U.S. Patent Pub. No. 2005/0198052), and Sue (U.S. Patent Pub. No. 2008/0208808). All of which were previously cited during the prosecution of this application or its parent application. As well as Subramaniam (US20070106638), Shapira (US2013/0290321), and Khosravy (US2011/0225143).
Shurtleff teaches generally a business object search building and processing system that include configurable fields for searching that are associated with the backend stored object and attributes. Particularly, as described in the Abstract, col. 4 and col. 5 Shurtleff teaches a graphical user interface to configure a search process. However, nothing in Shurtleff speaks to such configuration including indexing the configured search objects in any fashion, nor does it teach or render obvious the specific limitations recited in the claims directed to the above noted features relating to exposing the second attribute in an automatically configured search index and system.
Westphal as cited previously as at [0034], and [0036]-[0037] teaches a configuration interface for search data structures that is used by a business expert user. That is Westphal provides for the configurations and selections of attributes for search input/output fields to be selected by a user with expertise in the business as opposed to a programmer. However, nothing in Westphal teaches such selections modifying the index nor structurally modifying the index in the particular manner now recited in the claims.
Steinmaier as previously cited teaches generally generating a search index based on identifying specific attributes from a search model. Particularly, Steinmaier at Fig. 3, [0007]-[0010], and [0023]-
Sue, was previously cited and teaches generally additional details of configuring a search engine and search model that includes receiving parameters. Specifically as in Fig. 2A and [0030]-[0038] the configuration of the model includes a search results design view that allows the toggling of sort options as well as other configuration options. Sue also at [0022]-[0023] describes search engine indexing generally and then further teaches at [0038] that a user may interactively list/select fields to be indexed and allows for creation of some new indexes. However, nothing in Sue teaches or renders obvious the above noted features relating to exposing the second attribute in an automatically configured search index and system. Whatever updating or modifications are undertaken to the index in Sue they do not 
Subramaniam teaches as in the Abstract and Fig. 41 aspects relating to search systems. This include generally some index creation aspects relevant to the concept of the claimed invention. However, none of the teachings relate to or otherwise render obvious the above noted features relating to exposing the second attribute in an automatically configured search index and system. Shapira as in the abstract relates to a search system with an indexing module. This includes indexing with regards to certain attribute preferences. However, again the above noted features relating to exposing the specific second attribute in an automatically configured search index and system. Finally, Khosravy relates to indexing for a search system as well. This includes automatic generation of the query interface and indexes. However, the above noted features relating to exposing the second attribute in an automatically configured search index and system are not taught or rendered obvious by the reference.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as noted in combination and conjunction with all the other specific limitations recited in the independent claims. Therefore, independent claims 1 and 11 appear to recite allowable subject matter.
The dependent claims all then recite at least the same allowable subject matter as in claim 1 or 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2011/0225143


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/13/2021